IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0746
                              Filed October 20, 2021


IN THE INTEREST OF R.A., R.A., and J.W.,
Minor Children,

V.T., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Brent Pattison, District

Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Lisa A. Allison of Allison Law Firm, LLC, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Raya Dimitrova of Carr Law Firm, Des Moines, attorney and guardian ad

litem for minor children.



       Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


MAY, Judge.

       A mother appeals the termination of her parental rights to her children, R.A.,

R.A., and J.W.1 She challenges the statutory grounds authorizing termination and

whether termination is in the best interests of the children.2 We affirm.

       Our review of termination proceedings is de novo. In re Z.P., 948 N.W.2d

518, 522 (Iowa 2020). “We will uphold an order terminating parental rights where

there is clear and convincing evidence of the statutory grounds for termination.

Evidence is clear and convincing when there is no serious or substantial doubt as

to the correctness of the conclusions of law drawn from the evidence.” In re T.S.,

868 N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

       Our analysis proceeds in three steps. In re A.S., 906 N.W.2d 467, 472

(Iowa 2018). First, we determine whether the grounds for termination have been

established. Id. at 472–73. Then, we turn to whether termination is in the best

interests of the children. Id. at 473. And finally, we consider whether we should

exercise any permissive exceptions to termination. Id. But if a parent doesn’t

challenge a step in our analysis, we need not address it. In re J.P., No. 19-1633,

2020 WL 110425, at *1 (Iowa Ct. App. Jan 9, 2020).

       Here,   the   mother’s    rights   were   terminated    under   Iowa    Code

section 232.116(1)(h) and (l) (2021). When a juvenile court terminates under

multiple statutory grounds, we may affirm on any ground raised and satisfied


1At the time of termination, the children’s fathers were deceased.
2The mother also makes a passing request that we forgo termination and instead
establish a guardianship with the maternal grandmother serving as guardian. But
she does not develop any supporting argument. So we consider the argument
waived. See In re A.D., No. 20-1192, 2020 WL 7022393, at *3 n.5 (Iowa Ct. App.
Nov. 30, 2020).
                                         3

below. In re J.D., No. 21-0391, 2021 WL 3379037, at *1 (Iowa Ct. App. Aug. 4,

2021). We choose to address paragraph (h), which authorizes termination when:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
      the child’s parents for at least six months of the last twelve months,
      or for the last six consecutive months and any trial period at home
      has been less than thirty days.
              (4) There is clear and convincing evidence that the child
      cannot be returned to the custody of the child’s parents as provided
      in section 232.102 at the present time.

Iowa Code § 232.116 (1)(h). The mother concedes all but the fourth element. This

fourth element is established when the State proves the children cannot be safely

returned to the parent at the time of the termination hearing. In re T.W., No. 20-

0145, 2020 WL 1881115, at *2–3 (Iowa Ct. App. Apr. 15, 2020).

      We agree with the juvenile court that the children cannot be safely returned

to the mother’s care. The mother struggles with substance use. She tested

positive for methamphetamine and marijuana during the life of this case. She most

recently tested positive for methamphetamine and marijuana roughly six months

prior to the termination hearing. And she missed several drug tests over the life of

this case. We presume these missed tests would have been positive for illegal

substances. See In re D.G., No. 20-0587, 2020 WL 4499773, at *4 (Iowa Ct. App.

Aug. 5, 2020); In re I.J., No. 20-0036, 2020 WL 1550702, at *2 (Iowa Ct. App. Apr.

1, 2020) (“We presume these missed drug tests would have resulted in positive

tests.”); In re L.B., No. 17-1439, 2017 WL 6027747, at *2 (Iowa Ct. App. Nov. 22,

2017); In re C.W., No. 14-1501, 2014 WL 5865351, at *2 (Iowa Ct. App. Nov. 13,

2014) (“She has missed several drug screens, which are thus presumed ‘dirty,’
                                         4


i.e., they would have been positive for illegal substances.”). To her credit, the

mother obtained a substance-abuse evaluation. It yielded diagnoses of “stimulant

use disorder, severe, amphetamine-type substance” and “cannabis use disorder,

severe.” Then, and again to the mother’s credit, she entered treatment. But she

was unsuccessfully discharged because she chose to leave.

       “A parent’s methamphetamine use, in itself, creates a dangerous

environment for children.” J.P., 2020 WL 110425, at *2. “We cannot turn a blind

eye to the [mother’s] history of use.              And we fear [her] continued

methamphetamine use is likely in the future.” See In re E.G., No. 21-0467, 2021

WL 2709486, at *2 (Iowa Ct. App. June 30, 2021). We conclude a statutory ground

for termination is satisfied and move to our next step.

       We now consider whether termination is in the best interests of the children.

When making a best-interest determination, we “give primary consideration to the

child[ren]’s safety, to the best placement for furthering the long-term nurturing and

growth of the child[ren], and to the physical, mental, and emotional condition and

needs of the child[ren].” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (quoting Iowa

Code § 232.116(2)). “It is well-settled law that we cannot deprive a child of

permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child.” Id. at 41.

       The mother claims termination is “unnecessarily cruel” to her and she can

continue to “build on her progress within the next few years.” But our focus is on

what is best for the children. And these children deserve permanency and stability,
                                       5


which can best be achieved through termination. So we conclude termination is in

the children’s best interests.

       Because the mother does not raise a section 232.116(3) permissible

exception to termination, we conclude our analysis here.

       AFFIRMED.